            Case 1:21-cr-00096-RC Document 8 Filed 02/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-mj-00166
                                           )                     21-cr-96
MICHAEL STEPAKOFF,                         )
                                           )
                       Defendant.          )
__________________________________________)


           RULE 58 CONSENT TO PROCEED BEFORE MAGISTRATE JUDGE


         I, Michael Stepakoff, defendant in the case captioned above, consent to be tried before a

magistrate judge and specifically waive trial before a district judge, pursuant to Rule 58 of the

Federal Rules of Criminal Procedure.

         I am charged by Information with four misdemeanor offenses.

         I request for an arraignment on the Information to be scheduled before a magistrate

judge.



____________________________                                 ___________
Michael Stepakoff                                            Date
           Case 1:21-cr-00096-RC Document 8 Filed 02/11/21 Page 2 of 2




Date: February 11, 2021.



                                              Respectfully submitted,

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant
                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Em: contact@medvinlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, I will electronically file the foregoing pleading
with the Clerk of the Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to counsel for the United States:


       Jeffrey N. Poulin at Jeffrey.Poulin@usdoj.gov.


                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant
